Territory of Michigan to wit in the supreme court of the territory OF MICHIGAN OF THE TERM OF SEPTEMBER ONE THOUSAND EIGHT HUNDRED SIXTEEN.



[seal] To Robert Richardson Esquire, or any Judge, or Justice of the peace residing in the province of upper Canada authorized by law to administer oaths.
Whereas a rule of the Supreme Court was granted to authorize the taking evidence and depositions de bene esse of Witnesses residing out of the *505territory, on giving reasonable Notice to the opposite party of the time and place of taking the Same; NOW this is to authorize you, the Said Richardson, or any judge or Justice authorized by law to administer oath, as aforesaid, to take and transmit, under your hand and Seal, to the Supreme Court of the territory of Michigan, to be holden at Detroit, on the third Monday in September next, Such depositions and evidence as Shall be made before you touching the merit of the above Cause; and for your So doing this will be your Sufficient Commission
In testimony whereof I have hereunto Set my hand, and affixed the Seal of the Said Supreme Court this fourth day of August one thousand eight hundred Seventeen. Peter Audrain
Clk. S.C.T.M.

[.Attached to the foregoing]

UPPER CANADA western district towit
Personally appeared before Mr Rob* Richardson Esqr one of his Majestys justices Assigned to Keep the Peace in The Said District, Thomas Elliott of the Town of Amherst-burg, Shoemaker in said District, of lawfull age, who being duly sworn, de-poseth and sayeth, That on or about the 27th day of March 1815: he the deponent was standing in the Street of Amherstburg in Said District, That while Standing there in company with others, he Saw Major Puthoff then commanding the United States troops, at that time in possession of Said Town, at the head of a party of soldiers about Six or Eight, go up to the front door of of the Dwelling house of Dan Ames a Citizen of the United States, at the time living in said Town of Amherstburg with his family and knock at the door of Said house, then steppd back, and with his foot forced the door open The Said Puthoff went into the House with the soldiers and the soldiers rolld out at the Door two Barrels of whisky and a keg of cherry Bounce, and placed a guard over the Said liquor. That after a Cart and Horse arrived, and Said Puthoff caused Two Barrels of the Whisky to be put into it, the heads cut with an ax — The cart was then drove Through the streets untill the whiskey had all run out — The Said Puthoff following the Cart — The cart then returned and two other Barrels were put into it, also the keg of Bounce — The Heads cut the Same as the first and the cart drove about as before untill the whole was run out and destroyed — during this Transaction Mr Ames was absen at the new Settlement some distance from Amherstburg About Two days after the whisky was taken and spill’d The Deponent saw Major Puthoff come down the Street, to the house of Said Ames with a party of soldiers (Said Ames Still absent) and into the *506Said House, and put out the Wife and family of Said Ames, together with their furniture into the Street, it raining hard at the time Mr Ames called on the Deponent and requested him to take charge of their property, which he declined but Sent his young Man to inform Mr: James Chittenden — That Shortly after a Mr Wm Smith came up with his Waggon and took the furniture Away — That at the time Mrs Ames was turned out into the Street there was in the Town a large Quantity of Corn and wheat. The property of Said Ames — That Said Puthoff, as the Dep1 understood and believes, ordered the Said Ames wife and family to leave the Town of Am-herstburg, and not to appear within Two miles of the Said place under penalty of being put into the guard House — The Said Ames afterwards came into Amhurstburg whilst Said Puthoff commanded, and was actually put into the Guard house by his order — and while there he the dep* visited him — That The Said Barrels of Whisky were of the Common Size — he Supposes would contain about Thirty Three or four gallons That The Keg appeared of The Size of Eight gallons but understood at the time The liquor was spilld That it was not quite full — That The whisky was worth Two dollars a gallon It was selling commonly for That price at the time
Says further That the house which Ames occupied was the property of James Chittenden
Says that when Ames’s wife and family were turned out of the house Major Puthoff took charge of it and loked it up Ames’s goods remaining in it — and further the deponent Sayeth not
Thos Elliott
At the Same time and place personally Appeared John McDonald of Am-herstburg of lawfull age, who being duly Sworn deposeth and Sayeth, That he was present standing in the Street of Amherstburg, when Major Puthoff with a party of Soldiers (as Stated in Ths Elliotts Deposition) came to the house of Dan Ames and rolld out four Barrels and a Keg of Liquor, and which was distroyed and spilld in the Street of Said Town — in manner fully stated by Said Elliott in his deposition — Says further That a short time afterwards he saw the furniture of the said Ames in the public street which he understood had been turned out by Major Puthoff on his order — further the Deponent Sayeth not John McDonald
Also appeared Daniel Botsford who being duly Sworn deposeth and Say-eth, That he was employd by Dan Ames to remove his property to Mr Chit-tendens house, some time about the middle of March 1815 — among this property there was a quantity of grain — both wheat and Corn — does not know positivly, but thinks There was upwards of one hundred Bushels of Each he was employd, with a horse and Cart The best part of Two days in *507removing it from one house to another — Says further That he Saw Ames furniture in the Street, which he undrood had been turned out by Major Puthoffs orders ■—■ That he went down by Direction of the first Deponent Elliott, to Mr James Chittenden who Sent up Mr Mirkle with a horse to take them away ■— Says that he afterwards Saw Some of the American officers living in the house — Says that he heard that a number of Barrels of Liquor were taken out of Ames house and destroyd, by Major Puthoff — but he Saw nothing of the Transaction being out of Town at the time — and further this Deponent Sayeth not
Daniel Botsford
Question by Mr. Sibly to Ths Elliott — what was the Value of Corn and Wheat pr Bushel at the time this transaction took place — ? Answer — in the fall of 1814 corn was selling for nine shillings — and wheat from 14 to fifteen shillings per Bushel in hard Money — in the spring of 1815 — grain was very Scarce and was of course worth more on being ques-tind whither he has any Knoledge That Ames Sold liquor to Soldiers, he Says he has not — but That he was in the habit of Selling them Butter, Cheese — Cake &c
Thos Elliott
The Above three depositions made Subscribed and sworn to before me the Subscriber the Eleventh day of September one thousand Eight hundred and Seventeen at the house of William Searl in Amherstburg between the hour of one and Two oClock in the Afternoon of The said day under the authority of the Annexd rule of the Supreme Court of the United States, Territory of Michigan, and to be read on Trial of an Action pending in Said Court wherein Dan Ames is Plaintiff and Wm H. Puthoff is Defendant — Taken at the Instance of Said Dan Ames Sol. Sibly Esqr appeared and was present at the taking of the Said depositions — The Said Puthoff did not appear or any attorney on his behalf
R. Richardson
J.P.Wn District Upper Ca
[Indorsement]
N° 9 N° 9
Ames v. Puthuff
opened in Court
15 Septber - 1817.
N° 1.

[In the handwriting of Peter Audrain]